                Case 2:18-cv-01543-RAJ Document 53 Filed 12/20/18 Page 1 of 2



 1                                                                   The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER, INC.,                )
 9                                    ) NO. 2:18-cv-1543 RAJ
                Plaintiff,            )
10                                    ) NOTICE OF APPEARANCE OF
             v.                       ) COUNSEL
11
                                      )
     MITSUBISHI AIRCRAFT CORPORATION, )
12   et al.,
                                      )
13              Defendants.           )
                                      )
14
     TO:              All Parties and Attorneys of Record;
15
     AND TO:          Clerk of the Court:
16

17           PLEASE take notice that Defendant AEROSPACE TESTING ENGINEERING &

18   CERTIFICATION INC. without waiving objections as to improper service or jurisdiction, enter

19   its appearance herein by the undersigned attorneys of record. Service of all further pleadings,
20   notices, documents or other papers herein, exclusive of process, may be had upon said Defendant
21
     by serving the undersigned attorneys at the address below stated.
22
             DATED this 20th day of December 2018.
23
                                                   /s/ Daniel T. Hagen
24                                                 Daniel T. Hagen, WSBA #54015
                                                   KARR TUTTLE CAMPBELL
25                                                 701 Fifth Avenue, Suite 3300
                                                   Seattle, WA 98104
26                                                 P: 206.223.1313; F: 206.682.7100
                                                   Email: dhagen@karrtuttle.com
27                                                 Attorneys for Defendant Aerospace Testing
                                                   Engineering & Certification Inc.
28                                                                             KARR TUTTLE CAMPBELL
                                                                              701 Fifth Avenue, Suite 3300
                                                                               Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 1                                              Main: (206) 223 1313
     #1215254 v1 / 45898-028                                                           Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 53 Filed 12/20/18 Page 2 of 2



 1                                      CERTIFICATE OF SERVICE
 2           I, Jessica G. Smith, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98101. On this day, I caused

 5   a true and correct copy of the foregoing Notice of Appearance of Counsel, to be served upon all

 6   parties in the following manner:

 7           ✓ Via E-Service (Court’s Website)

 8   Brian F. McMahon, WSBA #45739
     John D. Denkenberger, WSBA #25907
 9
     Christensen O'Connor Johnson & Kindness
10   1201 Third Avenue, Suite 3600
     Seattle, WA 98101-3029
11   Phone: 206-682-8100
     Fax: 206-224-0779
12   Email: brian.mcmahon@cojk.com
13           denkenj@cojk.com
             litdoc@cojk.com
14   Attorneys for Plaintiff

15   Mary Z. Gaston, WSBA #27258
     Perkins Coie LLP
16   1201 3rd Avenue, Suite 4900
17   Seattle, WA 98101-3099
     Phone: 206-359-8000
18   Fax: 206-359-9000
     Email: mgaston@perkinscoie.com
19   Attorneys for Mitsubishi Aircraft Corporation America, Inc.
20

21           I declare under penalty of perjury under the laws of the State of Washington that the

22   foregoing is true and correct, to the best of my knowledge.

23           Dated this 20th day of December 2018 at Seattle, Washington.

24                                                /s/ Jessica G. Smith
                                                  Jessica G. Smith
25                                                Legal Assistant
26
27

28                                                                             KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 2                                               Main: (206) 223 1313
     #1215254 v1 / 45898-028                                                            Fax: (206) 682 7100
